Citation Nr: 1003356	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  09-07 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1944 to May 
1946.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied service connection for 
bilateral hearing loss and tinnitus.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the 
evidence establishes that bilateral hearing loss is 
etiologically related to active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In an October 2007 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the Veteran was responsible.  The letter also 
provided the Veteran with notice of the type of evidence 
necessary to establish a disability rating and effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Veteran's service treatment records, VA treatment 
records, a VA examination, and a private audiological 
evaluation have been associated with the claims file.  The 
Board notes specifically that the Veteran was afforded a VA 
examination in June 2008.  38 C.F.R. § 3.159(c)(4) (2009).  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As set forth in greater detail below, the Board finds that 
the VA examination obtained in this case is adequate as it is 
predicated on a review of the claims folder and medical 
records contained therein; contains a description of the 
history of the disability at issue; documents and considers 
the Veteran's complaints and symptoms; and contains a clearly 
articulated medical opinion and a discussion of the reasons 
and bases for that opinion.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the 
Veteran with every opportunity to submit evidence and 
arguments in support of his claim, and to respond to VA 
notices.  The Veteran and his representative have not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009).  
In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2009).

In various lay statements, the Veteran reported that he was 
exposed noise from an ammunitions explosion while in service.  
He reported that he was loading ammunition onto a ship when 
the explosion occurred, six or seven feet away from him.  He 
also reported some noise exposure while assigned to work in a 
print shop for six months in service.  

Service treatment records contain no complaints or diagnoses 
relating to hearing loss.  January 1944 enlistment and May 
1946 separation examinations show that the Veteran's hearing 
was 15/15 on whispered voice testing.  

The earliest post-service medical evidence of a hearing loss 
disability was during the Veteran's June 2008 VA examination.  
The Board notes that this was 62 years after the Veteran's 
separation from service.  The claims file was reviewed in 
conjunction with a June 2008 VA audiological examination.  
The Veteran reported that he worked in print shop for about 
six months while in the Navy.  The rest of his time was spent 
in office work.  He also reported being near an explosion in 
service.  As a civilian, the Veteran worked in printing 
around presses for more than 40 years.  The Veteran denied a 
family history of hearing loss, use of ototoxic drugs, ear 
infections, ear surgery, and dizziness.   

On the June 2008 VA audiological examination, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
40
35
40
LEFT
20
35
45
40
50

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 76 percent in the left ear.  
The Veteran was diagnosed with bilateral sensorineural 
hearing loss.  The VA audiologist stated that the Veteran 
entered and left military with 15/15 on whispered voice 
testing.  With the exception of a six month period, the 
Veteran worked in an office while in the military.  There is 
no mention of hearing loss in service treatment records.  
There are no audiometric evaluations in his file.  The 
Veteran worked in a noisy environment for more than forty 
years as a civilian.  Based on the foregoing, the VA 
audiologist opined that it was not likely that the Veteran's 
current hearing loss was related to his military service, but 
rather to noise exposure he had after the military.  

The Veteran submitted a July 2008 opinion from Dr. A.L., a 
private audiologist.  The claims file was reviewed.  The 
Veteran described a history of noise exposure, including 
exposure to an ammunition explosion and machine noise from 
working in a print shop for six months in service.  The 
Veteran reported that he was not issued hearing protection 
while in service.  Following service, the Veteran worked at a 
print shop on press machines for 30 years.  Thereafter, he 
worked at an engraving shop where he worked on press machines 
part-time.  The Veteran denied significant recreational noise 
exposure.  The Veteran reported that he occasionally hunted 
and used power tools in the past.  He complained of tinnitus 
and decreased understanding in noise.  Service treatment 
records were reviewed. At the time of enlistment, the Veteran 
received a rating of 15/15 for both ears.  At his separation, 
he was given a whisper voice test, which Dr. A.L. stated, 
"does not accurately assess high frequency hearing 
sensitivity and can neither prove nor disprove normal 
hearing."  The Veteran was evaluated by VA in June 2008.  
Results from this evaluation indicated mild to moderate 
sensorineural hearing loss in the right ear an mild to 
moderately severe sensorineural hearing loss in the left ear.  
Dr. A.L. noted that it was documented in the histopathology 
literature that outer hair cell damage in the cochlea 
occurred prior to an individual ever showing a threshold 
shift on audiogram.  

Dr. A.L. stated that although the Veteran's evaluations 
during service indicated hearing to be within the normal 
limits, that based on the history provided and results of 
these examinations, that the Veteran's bilateral hearing loss 
was more likely than not related to his military noise 
exposure.  She stated, according to the American College of 
Occupation and Environmental Medicine, noise without hearing 
protection can cause and/or contribute to noise-induced 
hearing loss, acoustic trauma, and tinnitus in individuals.  

The June 2008 VA audiological examination reflects current 
hearing loss in accordance with 38 C.F.R. § 3.385.  

The Veteran has reported exposure to noise from an explosion 
in service, and from working with printing presses for six 
months.  The Veteran also had noise exposure from working 
printing presses for 40 years after his separation from 
service.  The Veteran can attest to factual matters of which 
he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
Veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  In the present case, the Veteran is competent to 
report exposure to noise in service, and there is no 
indication that his statements are not credible.

There are two conflicting medical opinions of record.  Dr. 
A.L. has opined that the Veteran's hearing loss is related to 
service.  The July 2008 VA audiologist has opined that the 
Veteran's hearing loss is less likely than not related to 
service.  According to United States Court of Appeals for 
Veterans Claims (Court or CAVC), "the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches." Guerrieri v. Brown, 4 Vet. 
App. 467, 470 (1993).  The credibility and weight to be 
attached to these opinions is within the province of the 
Board.  Id.  Both opinions in this case were provided by 
certified audiologists who had an opportunity to review the 
claims file.  They both discussed findings from the Veteran's 
service treatment records as well as the Veteran's own 
reported history with respect to noise exposure.  Both Dr. 
A.L. and the VA examiner provided a discussion of the reasons 
and bases for the opinions rendered.  The Board finds, 
therefore that both opinions are probative.  Where there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, the benefit of the doubt shall be resolved in favor 
of the Veteran.  See 38 U.S.C.A. § 5107(b).

The Veteran has been diagnosed with bilateral hearing loss 
and competent medical evidence shows that the Veteran's 
hearing loss is related to noise exposure in service.  
Resolving the benefit of the doubt in favor of the Veteran, 
the Board concludes that the evidence supports a finding that 
the Veteran has bilateral hearing loss etiologically related 
to active service.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  
In a case of records held by a Federal department or agency, 
VA shall continue their efforts to obtain these records 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  Id.  

During the Veteran's June 2008 VA audiometric examination, 
the VA examiner stated that the noise the Veteran had in his 
head was not tinnitus, and that an ears, nose, and throat 
(ENT) physician had diagnosed the cause as arthritis.  The 
referenced ENT evaluation is not of record and was possibly 
reviewed as part of the Veteran's VA electronic medical 
records or may have just been history reported by the 
Veteran.  

The RO/AMC should obtain the above referenced ENT evaluation 
along with any outstanding, relevant VA medical records and 
associate them with the claims file.  See 38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually in the record 
before the AOJ, may constitute clear and unmistakable 
error.")

If the ENT evaluation referenced by the June 2008 VA examiner 
is not available, the RO/AMC should obtain a supplemental VA 
opinion for clarification of the reasons and bases for the 
June 2008 VA opinion with respect to tinnitus.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should contact the Veteran 
and determine what health care provider 
afforded him an ENT evaluation in which 
the cause of his claimed tinnitus was 
reported to be arthritis.  See reference 
to such report in June 2008 VA 
examination.  The RO/AMC should then 
obtain a copy of the ENT evaluation 
referenced in the June 2008 VA 
examination, along with all outstanding, 
relevant treatment records from the VA 
Medical Center in St. Louis, Missouri and 
should associate them with the claims 
file.  If the search for such records has 
negative results, the RO/AMC should 
notify the Veteran and place a statement 
to that effect in the Veteran's claims 
file.

2.   If the ENT evaluation referenced in 
the June 2008 VA examination is not 
available, the RO/AMC should obtain a 
supplemental VA opinion from the June 
2008 VA examiner to clarify the reasons 
and bases for his June 2008 opinion with 
respect to tinnitus.  If the examiner is 
not available, the RO/AMC should schedule 
the Veteran for a new VA examination to 
address his claimed tinnitus.  

3.  After all available evidence has been 
associated with the claims file, the 
RO/AMC should review the evidence and 
determine if further development is 
warranted.  The RO/AMC should take any 
additional development as deemed 
necessary.  

4.  Thereafter, the RO/AMC should review 
the case again based on the additional 
evidence.  If the benefits sought are not 
granted, the RO/AMC should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


